                                                                                   Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.11 Page 1 of 26




                                                                                    1   Michele Haydel Gehrke (SBN 215647)
                                                                                        Email: mgehrke@reedsmith.com
                                                                                    2   Brian K. Morris (SBN 281409)
                                                                                        Email: bmorris@reedsmith.com
                                                                                    3   REED SMITH LLP
                                                                                        101 Second Street
                                                                                    4   Suite 1800
                                                                                        San Francisco, CA 94105-3659
                                                                                    5   Telephone: +1 415 543 8700
                                                                                        Facsimile: +1 415 391 8269
                                                                                    6
                                                                                        Brian K. Morris (SBN 281409)
                                                                                    7   Email: bmorris@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    8   2850 N. Harwood Street
                                                                                        Suite 1500
                                                                                    9   Dallas, TX 75201
                                                                                        Telephone: +1 469 680 4200
                                                                                   10   Facsimile: +1 469 680 4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Attorneys for Defendant
                                                                                        United Airlines, Inc.
                                                                                   12
REED SMITH LLP




                                                                                   13                        UNITED STATES DISTRICT COURT
                                                                                   14                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                   15
                                                                                        DARRYL BOOHER, an individual,             No.
                                                                                   16
                                                                                                         Plaintiff,
                                                                                   17                                             Compl. Filed: August 5, 2020
                                                                                             vs.
                                                                                   18
                                                                                        UNITED AIRLINES, INC. a Delaware
                                                                                   19 Corporation; and DOES 1-20, inclusive,

                                                                                   20                    Defendants.
                                                                                   21
                                                                                                                       Table of Contents
                                                                                   22

                                                                                   23        Exhibit                   Description                     Page
                                                                                   24
                                                                                        A                  Summons and Complaint               1-24
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                              –1–
                                                                                                                        Table of Contents
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.12 Page 2 of 26




        EXHIBIT A
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.13 Page 3 of 26

                                                                              Service of Process
                                                                              Transmittal
                                                                              08/12/2020
                                                                              CT Log Number 538083263
   TO:      Maria Bustamante, Paralegal-Litigation
            United Airlines, Inc.
            609 MAIN STREET, 16TH FLOOR/HSCPZ
            HOUSTON, TX 77002-3167

   RE:      Process Served in California

   FOR:     United Airlines, Inc. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                   Darryl Booher, etc., Pltf. vs. United Airlines, Inc., etc., et al., Dfts.
   DOCUMENT(S) SERVED:                -
   COURT/AGENCY:                      None Specified
                                      Case # 37202000027501CUBCCTL
   NATURE OF ACTION:                  Employee Litigation
   ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:          By Process Server on 08/12/2020 at 11:24
   JURISDICTION SERVED :              California
   APPEARANCE OR ANSWER DUE:          -
   ATTORNEY(S) / SENDER(S):           None Specified
   ACTION ITEMS:                      CT has retained the current log, Retain Date: 08/12/2020, Expected Purge Date:
                                      08/17/2020

                                      Image SOP

                                      Email Notification, Tom Campuzano thomas.d.campuzano@united.com

                                      Email Notification, Maria Bustamante maria.bustamante@united.com

                                      Email Notification, Paula Hernandez paula.hernandez01@united.com

                                      Email Notification, Javaria Neagle javaria.neagle@united.com

   SIGNED:                            C T Corporation System
   ADDRESS:                           208 South LaSalle Street
                                      Suite 814
                                      Chicago, IL 60604
   For Questions:                     866-331-2303
                                      CentralTeam1@wolterskluwer.com




                                                                              Page 1 of 1 / SK
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.


                                                                                                 Exhibit A - Page - 1
   Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.14 Page 4 of 26


                                                          Om Walters Kluwer
                                                              ,




                       PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Aug 12, 2020

Server Name:              TIM GOHEEN

Location:                 Santa Ana, CA-LA




Entity Served             UNITED AIRLINES, INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               37-2020-00027501-cu-bc-ctl

Jurisdiction              CA-LA




                                                              Exhibit A - Page - 2
       Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.15 Page 5 of 26


                                          SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                  (CITA CION JUDICIAL)
                                                                                                                    ELECTRONICALLY FILED
 NOTICE TO DEFENDANT:                                                                                                 Superior Court of California,
 ('AVISO AL DEMANDADO):                                                                                                  County of San Diego
 UNITED AIRLINES, INC, a Delaware Corporation; and DOES 1-20, inclusive,
                                                                                                                       0810612020 at 01:08:00 PM
                                                                                                                      Clerk of the Superior Court
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                    By Fllori Dixon.Deputy Clerk
 (LO ESTA DEMANDANDO EL DEMANDANTE):

 DARRYL BOOHER, an individual,
 NO I IU! You have been sued. I he court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS .after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcallfornia.org ), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ,AVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la información a

    Tiene 30 DiAS DE CALENDARIO después de que le entreguen esta citaciOn y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia a! demandante. Una carta o una liamada telefônica no /0 protegen. Su respuesta por escrito tiene que estar
 en formato legal correct o si desea que procesen su caso en la corte. Es posible que haya un formulario que us ted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mbs información en el Centro de Ayuda de las Cortes de California (vvww.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentaciOn, pida al secretario de la corte que
 le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
 quitar su sueldo, dinero y bienes sin mâs advertencia.
    Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede liamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 pro grama de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el silio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniOndose en contacto con la corte o el
 co/egio de abogados locales. A V/SO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperaciOn de $10,000 ó más de valor recibida mediante un acuerdo o una concesiôn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER: (NCimero del Caso):
(El nombre y dirección de la code es): San Diego Superior Court                                                 37-2020-00027501-CU-BC-CTL
330 West Broadway, San Diego, CA 92101

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la dirección ye! nbmero
de fe/b fono del abogado del demandante, o del demandante que no tiene abogado, es):
Norman D. Grissom, Esq. Law Offices of Norman Grissom., 5060 N. Harbor Dr., Suite 275, San Diego, CA 92106. 619-544-8940
DATE: 08,07P020                                                                          Clerk, by                  M. OJiiâi'                         , Deputy
(Fec/ia)   -
                                                                                        (Secrefario)                    M. Dixon                       'AdJunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                     NOTICE TO THE PERSON SERVED: You are served
                                          = as an individual defendant.
                                                 as the person sued under the fictitus name of (specify)

                                                 on behalf of (specify):   tJn1eq .i---\ nes
                                                                                                                            *\1el6warç .
                                           under:         CCP 416.10 (corporation)
                                                                                                                                    c-ha'1
                                                                                                                   CCP 416.60 (minor)
                                                                                                                                      LiPcv
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                    LII   CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                          other (specify):
                                           .     by personal delivery on (date)
Form Adopted for Mandatory use
                                                                      SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
Judicial Council of California                                                                                                                     www.00urt s.ce .gov
SUM-100 [Rev. July 1, 20091




                                                                                                                     Exhibit A - Page - 3
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.16 Page 6 of 26




       1    Norman D. Grissom (SBN 257389)                                    ELECTRONICALLY FILED
            LAW OFFICES OF NORMAN DAVID GRISSOM                                Superior Court of California.
       2                                                                         County of San Diego
            5060 N Harbor Drive, Suite 255
                                                                                O8/O512020 at 04:34:45 PM
            San Diego, CA 92106
       3                                                                        Cleric of the Superior Court
            Telephone: (619) 544-8940                                        By Jose Hernandez,Deputy Clerk
       4    Email: ndg1aw2014gmai1.com

       5    Attorney for Plaintiff DARRYL BOOHER

       6

       7

    8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

    9                         FOR THE COUNTY OF SAN DIEGO CENTRAL BRANCH
                                                                     -




   10
   11       DARRYL BOOHER, an individual,                      Case No.   37.2020.00027501.CU.BC.CTL

   12             Plaintiff
                   vs.                                         COMPLAINT FOR DAMAGES:
   13
           UNITED AIRLINES, INC., a Delaware                        BREACH OF WRITTEN
   14      Corporation; and DOES 1-20, inclusive,                   EMPLOYMENT AGREEMENT

   15              Defendants.                                      NEGLIGENCE

  16
                                                               DEMAND FOR JURY TRIAL
  17

  18
                  Plaintiff DARRYL BOOHER submits the following Complaint for Damages against
  19
           Defendants UNITED AIRLINES, INC., and DOES 1 through 20.
  20
                                                   INTRODUCTION
  21
                  1.      Plaintiff DARRYL BOOHER (hereinafter "BOOHER" or "Plaintiff') was employed
  22
           by United Airlines Inc. (hereinafter "UNITED" or "Defendants") for approximately 14 years as a
  23
           Customer Service Representative, with absolutely no history of disciplinary actions prior to January
  24
           21, 2020. BOOHER is and/or was a member of the International Association of Machinists and
  25
           Aerospace Workers (hereinafter "IAMAW" or "the Union").
  26
           I/I
  27
           I/I
  28


                                                       -I-
                                              COMPLAINT FOR DAMAGES

                                                                                  Exhibit A - Page - 4
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.17 Page 7 of 26

                                                                      L

                           i.
              2




    1             2.       On January 21-22,2020, BOOHER and hundreds of other UNITED Customer Service
    2    Representatives and Reservation Agents attended a company sponsored training event in Chicago,
    3    Illinois entitled "Backstage." Backstage was a series of meetings and/at presentations designed to
    4    educate employees, and also to foster comradery and communication between UNITED co-workers.
    5    Dinner and unlimited alcoholic beverages were provided after the meetings ended and during post-
    6    meal activities. Alcoholic beverages were either placed on unattended trays or served without limit to
   7     attendees. Attendees were encouraged to consume alcohol by agents of UNITED in order to promote
   8     a relaxed atmosphere and encourage social interaction at the event.
   9                   3. On January 21, 2020, about four hours after official company meetings had ended for
  10    the day and BOOHER and other attendees had returned to the Palmer House Hilton where many
  11    people were staying for the event, an alleged incident occurred between BOOHER and another United
  12    Airlines employee in the lobby bar area of the hotel. The following day, the employee called her
  13    supervisor and reported and/or alleged two instances of inappropriate contact between BOOHER and
  14    herself the evening prior. Pursuant to the collective bargaining agreement between UNITED and the
  15    Union, this disciplinary matter was governed by Article 9: Investigations. Grievances & Arbitration of
  16 the 2016-2021 Passenger Service Agreement, relevant portions attached hereto as Exhibit "A."
  17    BOOHER was immediately placed on paid leave by UNITED pending the outcome of investigation
  18    into the allegations.
  19              4.      The investigation was conducted by UNITED culminating in an Investigatory Review
  20    Meeting ("IRM") held on March 17, 2020. At the IRM, evidence and argument were presented by
  21    both the Union (on behalf of BOOHER) and by UNITED. No live testimony was presented at the
  22    IRM, and the only short handwritten witness testimonials were submitted as evidence of the alleged
  23    incident. BOOHER and the Union were not able to ask any questions of the accuser or other
  24    witnesses and were therefore not afforded the opportunity to test the veracity of the witness statements
  25    in a fair and impartial hearing. BOOHER was also not provided UNITED's total evidence to review
  26    either prior to or at the hearing itself; severely hampering his ability to address the allegations.
  27 I/I

  28    I/I


                                                          -2-
                                             COMPLArNT FOR DAMAGES

                                                                                   Exhibit A - Page - 5
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.18 Page 8 of 26




       1            5.      BOOHER was terminated via a letter from UNITED on April 2, 2020. The letter
       2    included a brief analysis of the limited evidence presented at the IRM, and subsequent conclusions of
       3    the UNITED decision makers. The April 2, 2020, letter was factually incorrect and its conclusions
       4    unsupported by the evidence. By this time, the COVID- 19 pandemic had exploded in the northeastern
       5    USA and UNITED was in a state of free fall as travel bans, airspace closures, and low demand for
    6       travel had essentially halted air travel for all domestic airlines.
       7            6.      BOOHER continued to exercise his review and appeal rights under the CBA and on
       8    April 21, 2020 a Third Step Grievance Review meeting was held via conference call due to COVID-
    9       19 restrictions on gatherings and other governmental restrictions. As at the prior administrative
   10       hearing, limited evidence and argument were presented by both the Union (on behalf of BOOHER)
   11       and UNITED. Again, BOOHER and the Union were not able to ask M questions of the accuser or
   12 other witnesses, nor review the entire investigation file, and were therefore not afforded the
  13       opportunity to test the veracity of the witness statements. BOOHER was denied any real opportunity
  .14 to introduce exculpatory evidence or defend his position due to the California State mandated
  15 COVID-19 restrictions and Governor Newsom's Executive Orders. The Third Step Grievance
  16       Review meeting was technically problematic and materially impaired by the physical restrictions and
  17       lack of procedural due process.
  18               7.      On or about April 30, 2020, BOOHER received a letter from UNITED which included
  19       a brief analysis of the limited evidence presented, and subsequent conclusions of the UNITED
  20       decision makers upholding his termination.
  21               8.      On or about May 12, 2020, BOOHER received a letter from IAMAW's Assistant
  22       General Chair stating that " the Union has determined that the grievance does not merit further
                                         ...



  23       appeal, therefore, your case is now closed in our files.   .."   Subsequent attempts to contact both the
  24       Union and UNITED to allow BOOHER to proceed with private counsel have gone unanswered.
  25                                                          PARTIES
  26              9.       Plaintiff BOOHER, is, and at all relevant times was, an individual residing in San
  27       Diego County, California and a former employee of UNITED AIRLINES, INC.
  28       III


                                                          -3-
                                                 COMPLAINT FOR DAMAGES

                                                                                        Exhibit A - Page - 6
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.19 Page 9 of 26

                                                                          F'




       1                       Defendant UNITED is, and at all relevant times was, a Delaware corporation duly
       2        licensed by the California Secretary of State to conduct business in the State of California.
    3                          Plaintiff is unaware of the true names and capacities, whether individual, corporate,
    4          subsidiary, partnership, associate or otherwise, of Defendant DOES 1 through 20, inclusive, and- who
       5       therefore sues these Defendants by such fictitious names pursuant to Code of Civil Procedure Section
    6          474. Plaintiff is informed and believes, and thereon alleges, that each such fictitiously named
    7          defendant is in some manner, means or degree, connected with the matters alleged and is liable to
    8          Plaintiff thereon.

    9                          Plaintiff will seek leave to amend this Complaint to allege the true names and
   10          capacities of DOES 1 through 20, inclusive, when they are ascertained. Plaintiff is informed and
   11          believes, and based upon that information and belief alleges, that the Defendants named in this
   12          Complaint, including DOES 1 through 20, inclusive, are legally responsible in some manner for one
   13          or more of the events and happenings that proximately caused the injuries and damages hereinafter
   14      I
               alleged.
  15                                             JURISDICTION AND VENUE
  16                          Jurisdiction is proper in the San Diego Superior Court pursuant to Section 410.10 of the
  17           California Code of Civil Procedure because it has general subject matter] urisdiction and no statutory
  18           exceptions to jurisdiction exist. The amount in controversy exceeds the jurisdictional minimum of this
  19 I Court.
  20                          Venue is proper in the County of San Diego pursuant to Section 395 of the California
  21           Code of Civil Procedure because Plaintiff BOOMER is resides in the County and performed work out
  22           of San Diego International Airport.
  23                                             FACTUAL ALLEGATIONS
  24                          On January 20 and 21 of 2020, Plaintiff and hundreds of other UNITED Customer
  25       Service Representatives and Reservation Agents attended a 2-day company sponsored training event
  26       in Chicago, Illinois entitled "Backstage." Unlimited alcoholic beverages were provided after the
  27       meetings ended, during dinner and post-meal activities. Alcoholic beverages (beer and wine) were
           either placed on trays or served without limit to attendees without the normal oversite of a bartender or

                                                                -4-
                                                     COMPLArNT FOR DAMAGES

                                                                                        Exhibit A - Page - 7
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.20 Page 10 of 26




        I    server regulating the frequency or volume of alcohol being served to attendees. Drinking was actually
     2       encouraged by agents of UNITED in order to promote a relaxed atmosphere and encourage social
     3 interaction.
     4              16.     On January 21, 2020, about four hours after official company meetings had ended for
     5       the day and BOOHER had returned to the Palmer House Hilton, where many people were staying for
     6       the event, an alleged incident occurred between BOOHER and another United Airlines employee in
     7       the lobby bar area of the hotel. The alleged incident was reported to UNITED the next day and
     8       Plaintiff was contacted by UNITED immediately thereafter.
     9              17.     Pursuant the collective bargaining agreement between UNITED and the Union, this
   10       disciplinary matter was governed by Article 9: Investigations. Grievances & Arbitration, ofthe2016-
   11       2021 Passenger Service Agreement. (Attached hereto as Exhibit "A") BOOHER was placed on paid
   12       leave by UNITED pending the outcome of investigatory process.
   13               18.     An investigation was conducted by UNITED culminating in an Investigatory Review
   14       Meeting (IRM) held on March 17, 2020. No live testimony was presented at the IRM, and BOOHER
   15       and the Union were not able to ask Any questions of the accuser or other witnesses and were therefore
   16       not afforded the opportunity to test the veracity of the witness statements in a fair and impartial
   17       hearing. BOOHER was also not provided UNITED's total evidence to review either prior to or at the
   18       hearing itself; severely hampering his ability to address the allegations. Plaintiff alleges that the
   19       limited scope of the IRM and the deviations from normal procedural due process were due to the then
   20       exploding COVID-19 pandemic.

   21               19.     BOOHER was terminated via a letter from UNITED on April 2, 2020. The April 2,
   22       2020, letter was factually incorrect and its conclusions unsupported by the evidence. By this time, the
   23       COVID-19 pandemic had exploded in the northeastern USA and UNITED was in a state of free fall as
   24 travel bans, airspace closures, and low demand for travel had essentially halted air travel for all
   25       domestic airlines.

   26              20.     BOOHER continued to exercise his review and appeal rights under the CBA and on
   27       April 21, 2020 a Third Step Grievance Review meeting was held via conference call due to COVID-
   28       19 restrictions on gatherings and other governmental restrictions. As at the prior IRM hearing, limited

                                                             -5-
                                                 COMPLAINT FOR DAMAGES

                                                                                     Exhibit A - Page - 8
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.21 Page 11 of 26




     1    evidence and argument were presented by both the Union (on behalf of BOOHER) and UNITED.
     2    Again, BOOHER and the Union were not able to ask y questions of the accuser or other witnesses,
     3   nor review the entire investigation file, and were therefore not afforded the opportunity to test the
     4   veracity of the witness statements. The entire Third Step Grievance Review meeting was technically

     S problematic and materially impaired by the COVID-19 restrictions and lack of procedural due
     6   process. Plaintiff alleges that the limited scope of the Third Step Grievance Review and the deviations
     7   from normal procedural due process were due to the COVJD-19 pandemic restrictions.
     8           21.    On or about April 30, 2020, BOOHER received a letter from UNITED which
    9    summarized the Third Step Grievance Review meeting and included a brief analysis of the limited
   10    evidence presented, and subsequent conclusions of the UNITED decision makers upholding his
   11 termination.

   12           22.     Plaintiff alleges that his entire disciplinary investigation and subsequent hearings and
   13    review(s) were impacted to such a degree by the COVID- 19 restrictions that he was denied a fair and
   14    impartial due process required by Article 9: Investigations, Grievances & Arbitration of the 2016-
   15    2021 Passenger Service Agreement.
   16                                         FIRST CAUSE OF ACTION
                                        (Breach of Written Employment Agreement)
   17
                23.     Plaintiff repeats and realleges each and every allegation contained in the above
   18
         paragraphs, and by this reference incorporates the same herein as though fully set forth at length.
   19
                24.     On or about 2016, the IAMAW and UNITED entered into the 2016-2021 Passenger
   20
         Service Agreement, which relevant parts are attached hereto as Exhibit "A.
   21
                25.     Plaintiff has performed all conditions, covenants, and promises required on his part to
   22
         be performed in accordance with the terms and conditions of the contract with respect to Article 9:
   23
         Investigations, Grievances & Arbitration of the 2016-2021 Passenger Service Agreement.
   24
                26.     From January 22, 2020 to the present, Plaintiff requested that UNITED perform
   25
       its obligations under the contract and specifically Article 9 of the 2016-2021 Passenger Service
   26
   27 Agreement.

  28

                                                         -6-
                                             COMPLArNT FOR DAMAGES

                                                                                 Exhibit A - Page - 9
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.22 Page 12 of 26




        I           27.     From January 22, 2020 to the present, Defendant breached the contract by failing to
       2    provide BOOHER a fair and procedurally sound disciplinary investigation and subsequent hearings as
       3    provided for under the parties CBA.
       4            28.     Plaintiff alleges that the limited scope of the IRM and the deviations from normal
       5    procedural due process were due to the then exploding COVID-19 pandemic.
       6            29.    Plaintiff alleges that the limited scope of the Third Step Grievance Review and the
       7    deviations from normal procedural due process were the result of COVID-19 pandemic restrictions.
       8            30.    As a result of Defendant's breach of the contract, Plaintiff has been damaged in an
       9    amount to be determined at trial.
   10                                        SECOND CAUSE OF ACTION
                                                   (Negligence)
   11
                    31.    Plaintiff repeats and realleges each and every allegation contained in the above
    12
   13       paragraphs, and by this reference incorporates the same herein as though fully set forth at length.
                   32.     On or about January 21, 2020, Plaintiff and hundreds of other UNITED Customer
   14
   15       Service Representatives and Reservation Agents attended a 2-day company sponsored training event

   16       in Chicago, Illinois entitled "Backstage." Backstage was a series of meetings and/or presentations

   17 designed to educate employees, and also to foster comradery and communication between UNITED
   18 coworkers. Following the daily meeting agenda, employee attendees were provided dinner and
   19 unlimited alcoholic beverages were provided during the meal and during post-meal socializing.
            Alcoholic beverages, beer and wine were either placed on trays or served without limit to attendees.
   20
   21       Drinking was actually encouraged by agents of UNITED in order to promote a relaxed atmosphere
   22 and encourage social interaction. Plaintiff and other employees were required to abide by all

   23 UNITED guidelines, rules and policies even after they left the venue and returned to their respective
   24 hotels.

                   33..    At this time and place, Defendants) and. each of them, controlled all aspects of the
   2

   26 venue and catering including the approval or orchestration of the meal and beverage service. Plaintiff
   27 and Defendants share a contractual and/or special relationship, requiring Defendant employer to
   28 provide a safe and risk adverse environment and allowing unlimited and unsupervised alcohol


                                                            -7-
                                                COMPLAINT FOR DAMAGES

                                                                                  Exhibit A - Page - 10
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.23 Page 13 of 26




        1    consumption was reckless and placed Plaintiff and others at risk of alcohol related physical and
    2        behavioral issues. A similar Backstage event was held approximately three (3) months earlier which

    3        BOOHER is informed, resulted in several employees being disciplined and/or terminated for alcohol
    4        related incidents. UNITED had a duty to Plaintiff and all attendees to provide a safe and risk adverse
    5        environment for the duration of the event.

    6                        At this time and place, Defendants and each of them, negligently allowed the unlimited
    7        and unsupervised consumption of alcohol and placed Plaintiff and others at risk of alcohol related
    8        physical and behavioral issues, so as to cause Plaintiff and other UNITED employees to become
    9        excessively intoxicated and directly and legally cause the injuries and damages described below.

   10                        As a direct and legal result of the negligence of Defendants, and each of them,

   11        Plaintiff was involved in an alcohol related incident later that evening resulting in his termination and

   12        loss of benefits. As a result of these injuries, Plaintiff has suffered general damages.
   13                       As a further direct and legal result of the negligence of defendants, and each of them,

   14        Plaintiff's earning capacity has been and will be greatly impaired, both in the past and present in an
   15        amount according to proof.

   16                WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as

   17       I follows:
   18                       For General Damages in an amount according to proof;

   19                       For Loss of Earnings in an amount according to proof;
   20                       For Interest at the legal rate according to proof;

   21                       For costs of suit and attorney's fees herein;
   22                       For injunctive relief; and;
   23                       F r su h other and further relief as the Court may deem just and proper.
   24        DATED:                                11 IFFIC111YORMAN D. GRISSOM
   25

   26
   27                                                     Norma-Grisöm, Esq.
                                                          Attorney for DARRLY BOOHER
   99

                                                              in
                                                  COMPLAINT FOR DAMAGES

                                                                                     Exhibit A - Page - 11
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.24 Page 14 of 26




                          i*'4U11111



                                                           Exhibit A - Page - 12
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.25 Page 15 of 26


                              2016 -2021 PASSENGER SERVICE AGREEMENT

       ARTICLE 9                                    INVESTIGATIONS. GRIEVANCES & ARBITRATION

         ARTICLE 9: INVESTIGATIONS. GRIEVANCES & ARBITRATION
      A. Investhations
                     An employee who has completed his/her probationary period will not be
           disciplined or discharged without just cause. Except for attendance/dependability
           matters below the level of termination warning, the Company will conduct an
           investigatory meeting with an employee to discuss charges that, with reasonable
           foreseeability, could result in discipline. The Company will provide written notice
           to the employee of any such action, and will copy the Union's Local Committee on
           all such notices. An employee who has completed his/her probationary period will
           have access to the grievance process.
                    The Company will follow a progressive discipline system. This will not
          limit the Company's ability to discharge employees for a single serious offense, to
          hold an employee out of service without pay, or to issue a disciplinary suspension if
          circumstances so warrant.
                     If the Company intends to question a non-probationary employee as part
          of an investigation that, with reasonable foreseeability, could result in discipline
          against that employee, the Company will inform the employee that he/she has the
          right to have a Union representative present during the questioning. If the employee
          elects to have a Union representative present, the Union representative will not
          interfere with the Company's questioning, but at the conclusion of the Company's
          questioning will be given an opportunity to ask clarifying questions. The Union
          representative will be afforded a reasonable opportunity to consult with the
          employee before questioning begins. This Section A.3 will not apply to Supervisor
          inquiries of employees in the normal course of work.
                     a. Where a non-probationary Reservations Remote Agent (RRA) is to
               be disciplined (other than discharge) or questioned as part of an investigation
               that, with reasonable foreseeability, could result in discipline against that RRA,
               all discussions between the RRA and his/her Union representative will be by
               telephone, and the RRA will have a reasonable opportunity to consult with the
               Union representative on the call before the questioning begins. In the event of
               discharge, the meeting with the Company and the RRA's Union representative
               will, at the RRA's request, be conducted in person at a location designated by
               the Company.
                    Employees held out of service pending investigation of disciplinary
         charges will incur no loss of pay, except that employees may be held out of service
         without pay when charged with any of the following: (1) being arrested for or
         charged with a disqualifying criminal offense that falls under the jurisdiction of the
         airport or city where the employee works; (2) participating in an unlawful or
         prohibited job action; (3) refusal or adulteration of a drag or alcohol test; (4)
         insubordination, or refusal to obey a direct order that is not safety-related; (5) refusal
         to participate in a Company investigation; (6) an act or threat of abuse or violence;
         (7) an act of fraud; or (8) use or possession of alcohol, illegal drugs, or weapons on
         Company property. In the event an employee is held out-of-service without pay.
         proposed termination charges will be prepared within 30 days from the date the
                                         -
                                                 9-1                            -




                                                                                Exhibit A - Page - 13
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.26 Page 16 of 26


                              2016 -2021 PASSENGER SERVICE AGREEMENT

       ARTICLE 9                                    INVESTIGATIONS, GRIEVANCES & ARWTRAFIOr',

           employee was held out of service. If circumstances require an employee to be held
           out of service without pay and without charge lbr greater than 30 calendar days, the
           employee will revert to paid status beginning on the 31 day, provided the employee
           is otherwise fully qualified and available to work. Upon issuance of the proposed
           charges, the parties will meet to schedule the Investigative Review Hearing within
           15 calendar days.

                      No employee will be disciplined to the extent of loss of pay (other than for
           insubordination, job abandonment or failure to attend a scheduled investigatory
           meeting) or discharged from employment without a prompt, fair and impartial
           investigative hearing at which he may be represented and assisted by Union
           Representatives. Prior to the hearing, the Company will give the Union and
           employee copies of any previous disciplinary action letters which are to be
           considered, and the Company will advise the Union in writing of the precise charges
           against the employee. The Union and employee will have at least 72 hours advance
           notice (excluding Saturdays, Sundays, and Holidays) prior to any disciplinary
           hearing, and at least 72 hours (excluding Saturdays, Sundays, and Holidays) before
           the hearing the Company and the Union will provide to each other copies of
           documents or records upon which they intend to rely at the hearing. Any appeals of'
           discipline imposed as a result of the investigative review hearing will he made
           directly to Step 3 of the grievance procedure using the rules and time limits which
           apply to that Step.
                     Witnesses necessary for a proper disciplinary investigation or hearing will
          be compensated at their applicable rate for time spent in the investigation or hearin g.
          The employee charged or under investigation will be compensated for time spent in
          the investigation or hearing at his/her straight-time rate.
                    Upon written or verbal authorization from the employee, the Company
          will provide the Union with access to the employee's personnel file at a time and
          location to be determined by the Company, and the Union will be entitled to copies
          of any documents contained in the file.
                      Upon receipt of the employee's written request submitted no sooner than
          15 months after the date of a disciplinary letter (including letters of warning,
          reprimand, or suspension), the Company will remove the record of that disciplinary
          action from the employee's active personnel file. The 15 month waiting period will
          not include periods while the employee was on layof! Leave of Absence or
          Extended Illness Status. Regardless of whether the employee requests removal,
          disciplinary letters more than 15 months old may not be considered by the Company
          as part of the employee's past record when assessing subsequent discipline.
                    &     In instances of disciplinary discharges or discipline involving a
               violation of the Company's policy against harassment, discrimination, or
               retaliation (H&D Policy), the record will, pursuant to Section A.8 above, he
               removed from the employee's personnel file. However, records will remain in
               the Company's corporate fair employment practices files for 48 months and
               during that period may be considered in connection with future alleged
               instances of the employee's violation of the Company's H&D policy.

                                               -9-2     -   -




                                                                              Exhibit A - Page - 14
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.27 Page 17 of 26


                               2016 2021 PASSENGER SERVICE AGItEEMEN'j
                                    -




       ARTICLE   9                                   INVESTIGATIONS, CRII:VANCES   & ARI3J IRAIlOs

                 9. In the event that the Company determines that an employee holding
            Lead classification is not meeting the qualifications and perlbrmance requirements
            of the position, the following process will normally apply:
                           The Company will provide the employee with coaching and
                 counseling that makes the employee aware of his/her performance deficiencies
                 and the improvements or corrections required to bring his/her performance Lu
                 acceptable levels to remain in the Lead position.
                          If the employee's performance does not improve to acceptable level,,,,
                 the Company will provide targeted training reasonably calculated to assist the
                 employee in making the required improvements or corrections.
                            If the employee continues to perform below acceptable fevek,
                 written warning will document that fact and formally notify the employee thin
                 failure to correct his/her performance to a level meeting the qualifications and
                 performance requirements of the Lead position will result in the employe':
                 being returned to the basic classification associated with the position. Thk
                 written warning will remain in effect for 12 months, regardless of whether or
                 when the Company determines that the employee either has improved Lu
                 acceptable levels or should be returned to the basic classification.
                            At any time after issuance of the written warning while it remains iii
                 effect, the Company may return the employee to the basic classification based
                 on its judgment that the employee does not meet the minimally acceptable
                 qualifications and performance requirements of the Lead position.
                            As circumstances warrant, these performance improvement steps ma'
                 be accelerated or escalated to correct the employee's conduct. Documentation
                 is not subject to automatic purging and will remain in the employee's file until
                 it expires according to its terms.
      B.   Grievances and Arbitration

                 I. Purpose If an employee, group of employees, or the Union believes thin
           the Company has either violated the Agreement in how it disciplined or discharged
           an employee or interpreted or applied the Agreement, the complaint should be
           settled at the lowest possible level based upon the facts and common sense under tli
           following procedures. The Company will designate a representative(s) at each
           location where persons covered by this Agreement are employed who is empowered
           to settle all local grievances not involving change in Company policy, o
           interpretations, or changes in the intent and purpose of this Agreement.
               2. Procedures
                    a. Time Limits Because the ability to research or document issues
               decreases over time, complaints must be lodged promptly after the disputed
               event occurs. The Company is not responsible for any monetary remedy
               extending more than 30 days prior to the filing of the complaint in writing in
               Step I. Any Company answers not appealed in writing within the required time
               limits for any step of the procedure will be considered closed on the basis 0111k'
                                                                                           --




                                                                               Exhibit A - Page - 15
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.28 Page 18 of 26




                         2016 - 2021 PASSENGER SERVICE AGREEMENT

       ARTICLE 9                               INVESTIGATIONS, GRIEVANCES & ARBITRATION

                           (A) To be properly before the System Board, the appealing
                      party's Submission must include: (a) the question or questions at
                      issue; (b) a statement of the specific Agreement provisions which are
                      claimed to have been violated; (c) all facts relating to the dispute
                      which it intends to cite in support of its position; and (d) its lull
                      position.
                           (B) A copy of this Submission will be served on the other
                      party.
                          (C) In cases involving appeals of disciplinary action, letters in
                     the file, suspension, or discharge, the only written procedural step
                     will be the Union's Submission to the Board.
                          (D) In cases not involving appeals of disciplinary action, letters
                     in the file, suspension, or discharge, either:
                                    Within 40 days of receiving the appealing party's
                          Submission, the other party will file a Statement of Position with
                          the appealing party and System Board that will include: (a) the
                          question or questions at issue; (b) all facts relating to the dispute
                          which it intends to cite in support of its position; and (c) the full
                          position on which it will rely, or
                                     Where the parties agree, in advance of the System
                          Board hearing, the Company and Union will prepare a Joint
                          Submission to the System Board which will be signed by each
                          representative and presented to the System Board Member(s).
                          The Joint Submission will include: (a) the issue or issues to he
                          decided; (b) the facts on which the parties agree; (c) the disputed
                          facts; and (d) the primary positions of each party.
                                    Any delay in the filing of a Statement of Position will
                          not cause a delay in the scheduling of the hearing unless
                          expressly agreed to by the parties.
                          (E) Within 15 days after the date the Statement of Position or
                     Joint Submission is filed with the other party, the parties will advise
                     the System Board of the facts, if any, on which they desire to present
                     evidence during the hearing. Each party will have the opportunity at
                     the hearing to present evidence on the facts on which the other party
                     presents evidence. The Chairman may also advise the parties the facts
                     on which he desires to have evidence.
                     (iii) System Board Hearings
                          (A) Witnesses who are Company employees will receive free
                     non-revenue positive space (NRPS) transportation over the lines of
                     the Company from the point of duty or assignment to the point at
                     which they must appear as witnesses and return, to the extent
                     permitted by law.                              -




                                                                          Exhibit A - Page - 16
Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.29 Page 19 of 26



                        2016 -2021 PASSENGER SERVICE ACREEMENT

       ARTICLE 9                               INVESTICATIONS, GRIEVANCES & ARwrRATIo

                               Witnesses testifying at the hearing maybe required to do So
                     under oath if requested by either party.

                               Evidence presented at the hearing may include sworn
                     depositions, written evidence, or oral testimony.
                               Notwithstanding     Section    B.2.b   above     regardini
                     stenographic records generally, if a stenographic record of a Step 4
                     System Board hearing is requested by either party, the cost will be
                     shared equally between the parties.
                              Each party will assume the compensation, travel CXpCI'ISe
                     and other expenses of the witnesses it calls or summons. The
                     expenses of the Chairman will be shared equally by the Company and
                     the Union.
                              No post hearing briets will be required following System
                     Board hearings, but either party will be entitled to submit a brief if it
                     so chooses.
                     (iv) System Board Decisions
                                The Chairman will give his written decision within 30 days
                     of the close of the hearing unless extended by mutual agreement.
                               The Chairman's copy of all transcripts and/or all records of
                     cases will be filed in a place to he provided by the Company that will
                     be accessible to the partieS.




                                            97.




                                                                          Exhibit A - Page - 17
    Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.30 Page 20 of 26

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:      330W Broadway
 MAILING ADDRESS:     330 W Broadway
 CITY AND ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:         Central
 TELEPHONE NUMBER: (619)450-7067


 PLAINTIFF(S) / PETITIONER(S):              Darryl Booher

 DEFENDANT(S) / RESPONDENT(S): UNITED AIRLINES INC


 BOOHER VS UNITED AIRLINES INC [IMAGED)
 NOTICE OF CASE ASSIGNMENT                                                                   CASE NUMBER:
 and CASE MANAGEMENT CONFERENCE                                                              37-2020-00027501-CU-BC-CTL


CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Eddie C Sturgeon                                                               Department: C-67


COMPLAINT/PETITION FILED: 08/05/2020


TYPE OF HEARING SCHEDULED                             DATE          TIME            DEPT               JUDGE
Civil Case Management Conference                       07/02/2021   10:30 am        0-67               Eddie C Sturgeon


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at tho hearing will not bo allowod. For information on arranging telephonic or vidoo appoarancos, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.

A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case managomont conference in
       the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                       Page: 1
                                                        NOTICE OF CASE ASSIGNMENT



                                                                                                     Exhibit A - Page - 18
   Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.31 Page 21 of 26




  q
                               Superior Court of California
                                  County of San Diego

        f   Sao


              NOTICE OF ELIGIBILITY TO eFILE
         AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2




                                                                                   Exhibit A - Page - 19
        Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.32 Page 22 of CM-01O
                                                                                    26
 ATTORNEY OR PARTY WiTHOUT ATTORNEY (Name. State Bar number, and address):
                                                                                                                       FOR COURT USE ONLY
 Norman D. Grissom, SBN: 257389
 Law Offices of Norman Grissom
 5060 N. Harbor Dr., Suite 255, San Diego, CA 92106
                                                                                                             ELECTRONICALLY FILED
            TELEPHONE NO.:       619-544-8940                  FAX NO. (Optional):
                                                                                                               Superior Court of California,
                                                                                                                 County of San Diego
     ATTORNEY FOR (Name):        Plaintiff DARRYL BOOHER
                                                                                                               08I00020 at 04:34:45 PM
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS: 330W. Broadway                                                                              Clerk of the Superior Court
 MAILING ADDRESS:                                                                                          By Jose Hernandez,Dep!.Ity Clerk
 CITY AND ZIP CODE:       San Diego, CA 92101
      BRANCH NAME:        Hall of Justice Central Division
                                        -



 CASE NAME:
  DARRYL BOOHER v. UNITED AIRLINES, INC.
      CIVIL CASE COVER SHEET         I      Complex Case Designation             CASE NUMBER:

F_x _1 Unlimited        Limited          = Counter              = Joinder             37-2020-0002750 1 - C U- B C- CTL
       (Amount          (Amount
                                        Filed with first appearance by defendant JUDGE:
                                                     .
       demanded         demanded IS
                                            (Cal. Rules of Court, rule 3.402)     DEPT.:  Judge Eddie C Sturgeon
       exceeds $25,000) $25000)
           -             Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                         Contract                                      Provisionally Complex Civil Litigation
          Auto (22)                                          Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
          Uninsured motorist (46)                            Rule 3.740 collections (09)                   Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                 Other collections (09)                        Construction defect (10)
    Damage/Wrongful Death) Tort                              Insurance coverage (18)                       Mass tort (40)
          Asbestos (04)                                                                                    Securities litigation (28)
                                                             Other contract (37)
          Product liability (24)                                                                           Environmental/Toxic tort (30)
                                                      Real Property
          Medical malpractice (45)                                                                         Insurance coverage claims arising from the
                                                             Eminent domain/Inverse
                                                                                                           above listed provisionally complex case
          Other PI/PD/WD (23)                                condemnation (14)
                                                                                                           types (41)
    Non-PI/PD/WD (Other) Tort                                Wrongful eviction (33)                 Enforcement of Judgment
          Business tort/unfair business practice (07)        Other real property (26)                      Enforcement of judgment (20)
          Civil rights (08)                           Unlawful Detainer
                                                                                                    Miscellaneous Civil Complaint
          Defamation (13)                                    Commercial (31)
                                                                                                           RICO (27)
                                                             Residential   (32)
    LIII Fraud (16)                                          Drugs   (38)
                                                                                                           Other complaint (not specified above) (42)
          Intellectual property (19)                                                                Miscellaneous Civil Petition
                                                      Judicial Review
    LIII Professional negligence (25)                        Asset forfeiture (05)
                                                                                                          Partnership and corporate governance (21)
          Other non-PIIPDIVVD tort (35)
                                                             Petition  re: arbitration award (11)         Other petition (not specified above) (43)
    Employment
          Wrongful termination (36)                   LIlIli Writ of  mandate    (02)
               Other employment (15)                         LII Other judicial review (39)
2. This case = is           = is not        complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
             Large number of separately represented parties       d. LII Large number of witnesses
             Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
             Substantial amount of documentary evidence                     court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.            rn
                                                       monetary b. = nonmonetary; declaratory or injunctive relief c. jJ punitive
4. Number of causes of action (specify): 2
5. This case = is                    rn
                                   is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: August 4, 2020
Norman Grissom, Esq.
                                                                                                                 Ub Uf '/M( II


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                                                                                                      -                         - -

    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                      -
                                                                                                                                                         Page lof2

Form Adopted for Mandatory Use                                                                              Cal. Rules of court. rules 2.30. 3.220, 3.400-3.403. 3.740:
Judicial Council of California
                                                               CIVIL CASE COVER SHEET                               Cal. Standards of Judicial Administration, std. 3.10

                                                                                                                 Exhibit A - Page - 20
CM.010 (Rev. July 1, 2007]                                                                                                                           www.courts.ca.gov
        Case 3:20-cv-01791-AJB-DEB
                      INSTRUCTIONS ONDocument 1-2 FiledTHE
                                      HOW TO COMPLETE   09/11/20  PageID.33 Page 23 of 26
                                                           COVER SHEET                 CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on, page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
on6 box foF the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
pioperty, services, or morley was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, partics must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
                                                Contract                                          Provisionally Complex Civil Litigation (Cal.
 Auto Tort
                                                  Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
   Auto (22)—Personal Injury/Property
                                                      Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
        Damage/Wrongful Death
                                                          Contract (not unlawful detainer              Construction Defect (10)
      Uninsured Motorist (46) (if the
                                                              or wrongful eviction)                    Claims Involving Mass Tort (40)
      case involves an uninsured
                                                      Contract/Warranty Breach—Seller                  Securities Litigation (28)
      motorist claim subject to
                                                          Plaintiff (not fraud or negligence)          Environmental/Toxic Tort (30)
      arbitration, check this item
      instead of Auto)
                                                       Negligent Breach of Contract!                   Insurance Coverage Claims
                                                             Warranty                                      (arising from provisionally complex
 Other PI/PD/WD (Personal Injury/
                                                        Other Breach of Contract/Warranty                  case type listed above) (41)
 Property Damage/Wrongful Death)
                                                    Collections
                                                    Coll        (e.g., money owed, open           Enforcement of Judgment
 Tort
                                                        book accounts) (09)                         Enforcement of Judgment (20)
     Asbestos (04)
          Asbestos Property Damage                     Collection Case—Seller Plaintiff                 Abstract of Judgment (Out of
          Asbestos Personal Injury/                    Other Promissory Note/Collections                    County)
             Wrongful Death
                                                            Case                                    Confession of Judgment (non-
                                                   Insurance Coverage (not provisionally                 domestic relations)
    Product Liability (not asbestos or
        toxic/environmental) (24)                      complex) (18)                                Sister State Judgment
                                                       Auto Subrogation                             Administrative Agency Award
    Medical Malpractice (45)
                                                       Other Coverage                                   (not unpaid taxes)
         Medical Malpractice—
                                                   Other Contract (37)                               Petition/Certification of Entry of
              Physicians & Surgeons
                                                       Contractual Fraud                                 Judgment on Unpaid Taxes
    Other Professional Health Care
                                                       Other Contract Dispute                        Other Enforcement of Judgment
            Malpractice
                                                Real Property                                              Case
    Other PI/PD/WD (23)
                                                   Eminent Domain/Inverse                         Miscellaneous Civil Complaint
         Premises Liability (e.g., slip
                                                       Condemnation (14)                             RICO (27)
               and fall)
                                                   Wrongful Eviction (33)                            Other Complaint (not specified
         Intentional Bodily Injury/PD/WD
                                                   Other Real Property (e.g., quiet title) (26)           above) (42)
               (e.g., assault, vandalism)
                                                       Writ of Possession of Real Property                Declaratory Relief Only
         Intentional Infliction of
                                                       Mortgage Foreclosure                               Injunctive Relief Only (non-
              Emotional Distress
         Negligent Infliction of                       Quiet Title                                             harassment)
                                                       Other Real Property (not eminent                   Mechanics Lien
               Emotional Distress
                                                       domain, landlord/tenant, or                        Other Commercial Complaint
         Other PI/PD/WD
                                                       foreclosure)                                            Case (non-tort/non-complex)
 Non-Pl/PDIWD (Other) Tort
    Business Tort/Unfair Business               Unlawful Detainer                                         Other Civil Complaint
                                                   Commercial (31)                                             (non-tort/non-complex)
        Practice (07)
                                                   Residential (32)                               Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,
                                                   Drugs (38) (if the case involves illegal          Partnership and Corporate
          false arrest) (not civil
                                                   drugs, check this item; otherwise,                    Governance (21)
          harassment) (08)
                                                   report as Commercial or Residential)              Other Petition (not specified
    Defamation (e.g., slander, libel)
                                                Judicial Review                                          above) (43)
           (13)
                                                   Asset Forfeiture (05)                                 Civil Harassment
    Fraud (16)
                                                   Petition Re: Arbitration Award (11)                   Workplace Violence
    Intellectual Property (19)
                                                   Writ of Mandate (02)                                  Elder/Dependent Adult
    Professional Negligence (25)
                                                       Writ—Administrative Mandamus                           Abuse
       Legal Malpractice
                                                       Writ—Mandamus on Limited Court                    Election Contest
        Other Professional Malpractice
                                                           Case Matter                                   Petition for Name Change
             (not medical or legal)
                                                       Wilt—Other Limited Court Case                     Petition for Relief From Late
    Other Non-PI/PD/WD Tort (35)
                                                          Review                                              Claim
 Employment
                                                   Other Judicial Review (39)                            Other Civil Petition
    Wrongful Termination (36)
                                                       Review of Health Officer Order
    Other Employment (15)
                                                       Notice of Appeal—Labor
                                                            Commissioner Appeals
 M-010 [Rev. Jury 1, 2007)                                                                                                              Page 2of2
                                                        CIVIL CASE COVER SHEET



                                                                                                         Exhibit A - Page - 21
    Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.34 Page 24 of 26

                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00027501-CU-BC-CTL                    CASE TITLE: Booher vs UNITED AIRLINES INC [IMAGED]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
                  this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
                  the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
                  the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not

           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute       Procedures to learn about the other side's case (discovery),
              resolution process and outcome                   jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at htt://www.sdcourt.ca.ciov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workorc, or bucincos portncro, or whcn portico
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page:1




                                                                                               Exhibit A - Page - 22
    Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.35 Page 25 of 26

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.qov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter III and Code Civ. Proc. 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.qov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www. courtinfo. Ca. gov/selfhelp/Iowcost.




SDSC CIV-730 (Rev 12-1O)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page:2




                                                                                             Exhibit A - Page - 23
    Case 3:20-cv-01791-AJB-DEB Document 1-2 Filed 09/11/20 PageID.36 Page 26 of 26

                                                                                                                               FOR COURT USE ONLY
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS:               330 West Broadway
  MAILING ADDRESS:              330 West Broadway
  CITY, STATE,& ZIP CODE:       San Diego, CA 92101-3827
  BRANCH NAME:                  Central

  PLAINTIFF(S):           Darryl Booher

  DEFENDANT(S): UNITED AIRLINES INC

  SHORT TITLE:            BOOHER VS UNITED AIRLINES INC [IMAGED]

                                STIPULATION TO USE ALTERNATIVE                                                  CASE NUMBER:
                                    DISPUTE RESOLUTION (ADR)                                                     37-2020-00027501-CU-BC-CTL

  Judge: Eddie C Sturgeon                                                                           Department: C-67

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     D      Mediation (court-connected)                                  E    Non-binding private arbitration

      EJ    Mediation (private)                                          fl   Binding private arbitration

            Voluntary settlement conference (private)                    U    Non-binding judicial arbitration (discovery until 15 days before trial)

     0      Neutral evaluation (private)                                 U    Non-binding judicial arbitration (discovery until 30 days before trial)

     U      Other (specify e.g., private mini-trial, private judge, etc.):




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




   Alternate neutral (for court Civil Mediation Program and arbitration only):


   Date:                                                                                    Date:




  Name of Plaintiff                                                                          Name of Defendant




  Signature                                                                                 Signature



  Name of Plaintiffs Attorney                                                                Name of Defendant's Attorney




  Signature                                                                                 Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

 Dated: 08/06/2020                                                                                          JUDGE OF THE SUPERIOR COURT

SDSCCIV-359 (Rev 12-1O)                                                                                                                                    Page
                            .             STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION



                                                                                                                       Exhibit A - Page - 24
